                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:17-CV-601-FDW-DCK

 WHIRLPOOL PROPERTIES, INC.,                     )
 WHIRLPOOL CORPORATION, and                      )
 MAYTAG PROPERTIES, LLC,                         )
                                                 )
                       Plaintiffs,               )
                                                 )
    v.                                           )        ORDER
                                                 )
 FILTERS FAST, LLC,                              )
                                                 )
                       Defendant.                )
                                                 )

         THIS MATTER IS BEFORE THE COURT on “Defendant Filters Fast, LLC’s

Unopposed Motion To File Documents Under Seal” (Document No. 174) and “Defendant Filters

Fast, LLC’s Unopposed Motion To File Document Under Seal” (Document No. 176) filed April

16, 2019. These motions have been referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered the motions,

the record, the requirements of Local Rule 6.1, and noting consent of Plaintiffs’ counsel, the

undersigned will grant the motions.

         IT IS, THEREFORE, ORDERED that “Defendant Filters Fast, LLC’s Unopposed

Motion To File Documents Under Seal” (Document No. 174) is GRANTED.

         IT IS FURTHER ORDERED that “Defendant Filters Fast, LLC’s Unopposed Motion To

File Document Under Seal” (Document No. 176) is GRANTED.

         SO ORDERED.

                                        Signed: April 22, 2019
